DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claim languages filed on or about 2/24/21 has been fully considered, such amendment has removed the formal matters, the 112 issues as well as the applied prior art.   Further, the allowable subject matter of dependent claims 2 and 9 has been fully incorporated into each of independent claim 1 (see details of claim 1, about lines 11-20) and newly added independent claim 20 (see details of claim 20, lines 12-19), this in conjunction w/ the rest of the limitations of the above claims.   Accordingly, claims 1, 3-9, 20-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt